J-S60023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

RUSSELL WESLEY MOSS

                            Appellant                No. 1463 EDA 2015


                   Appeal from the PCRA Order April 27, 2015
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0002091-2002


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY LAZARUS, J.:                 FILED NOVEMBER 17, 2015

        Russell Wesley Moss appeals from the order of the Court of Common

Pleas of Delaware County that dismissed without prejudice his third petition

filed pursuant to the Post Conviction Relief Act.1   After careful review, we

affirm.

        On September 23, 203, following Moss’ guilty plea, the trial court

sentenced him to 8-20 years’ incarceration for third-degree murder and a

concurrent term of 5-10 years’ incarceration for solicitation to commit

murder.     This Court affirmed the judgment of sentence on February 28,

2005.



____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S60023-15



     Moss filed a timely PCRA petition, which the court dismissed on

December 28, 2006. This Court affirmed on October 11, 2007.

     Moss filed his second PCRA petition on July 21, 2014.         The court

dismissed the petition on October 8, 2014. Moss filed a timely appeal to this

Court.   Commonwealth v. Moss, No. 3605 EDA 2015 (filed October 20,

2014). The appeal is pending disposition.

     On April 20, 2015, Moss filed a third PCRA petition, which the court

dismissed without prejudice on April 27, 2015. Moss filed an appeal to this

Court on May 18, 2015.

     In Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000), our

Supreme Court held:
     When an appellant’s PCRA appeal is pending before a court, a
     subsequent PCRA petition cannot be filed until the resolution of
     review of the pending PCRA petition by the highest state court in
     which review is sought, or upon the expiration of the time for
     seeking such review.

     Accordingly, in light of the pending PCRA petition, the court did not err

when it dismissed Moss’ third PCRA petition without prejudice.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2015


                                    -2-